ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_06_FR.txt. 874

OPINION DISSIDENTE DE M. SCHWEBEL,
VICE-PRESIDENT

[Traduction]

L’arrét de la Cour contient de nombreux points auxquels je souscris,
mais je ne peux pas souscrire 4 son dispositif qui donne compétence a la
Cour pour connaître des demandes formulées par la République isla-
mique d’Iran au titre de l’article X, paragraphe 1, du traité d’amitié, de
commerce et de droits consulaires de 1955.

Pour interpréter la portée d’une clause compromissoire figurant dans
un traité et attribuant compétence à la Cour pour connaître de tout dif-
férend s’élevant entre les parties «quant à l’interprétation ou à l’applica-
tion» dudit traité, il faut que la Cour, comme pour n’importe quel autre
traité, établisse quelle était l'intention des parties au traité. La Cour doit
considérer si les parties au traité voulaient que des demandes revêtant le
caractère qui est propre à un certain différend soient de son ressort. La
Cour doit examiner si les demandes qui sont ainsi présentées relèvent
bien d’une disposition quelconque du traité.

Or, ni les Etats-Unis ni l'Iran, en concluant ce traité de 1955, n’en-
tendaient à mon avis que la Cour puisse connaître de demandes revé-
tant le caractère de celles que l’Iran formule en l’espèce. J’estime que les
demandes de l'Iran ne relèvent pas non plus de l’une quelconque des
dispositions du traité, et qu’elles ne relèvent donc pas du paragraphe 1 de
l’article X. Ni le texte du traité ni les circonstances entourant sa conclu-
sion ne confortent les thèses iraniennes, pas même dans la mesure limitée
où la Cour a jugé que ces thèses étaient défendables.

En 1980, interprétant le même traité, la Cour a dit ceci:

«Le but même d’un traité d'amitié, et en particulier d’un traité
d'établissement, est avant tout de promouvoir les relations entre
deux Etats et entre leurs peuples par l'engagement mutuel d'assurer
sur le territoire de chacun la protection et la sécurité des ressortis-
sants de l’autre.» (Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, CIJ. Recueil 1980, p. 28, par. 54.)

La Cour a donc fait une distinction entre promouvoir les relations entre
les deux Etats (ce qui renvoie apparemment à l’article premier du traité),
d’une part, et, de l’autre, l’«engagement mutuel» d’assurer sur le terri-
toire de chacun la protection et la sécurité des ressortissants de l’autre. Ce
n’est que le second terme qui est énoncé comme l’est normalement une
obligation juridique. Voilà en raccourci quelle est la substance du traité
de 1955 telle qu’il faut l’exprimer et la comprendre.

75
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 875
L’EMPLOI DE LA FORCE ARMÉE SUR LE PLAN INTERNATIONAL

En l'espèce, l'Iran a pour grief les attaques lancées contre trois instal-
lations de production pétrolière offshore et leur destruction; ces installa-
tions étaient propriété de la compagnie nationale iranienne des pétroles et
étaient situées sur le plateau continental iranien, dans les limites de la
zone économique exclusive iranienne. L’Iran dit que les attaques ont été
lancées par plusieurs navires de guerre des Etats-Unis, à une époque où
l'Iran était victime d’une guerre que lui imposait l’Iraq, dont les forces
ont soumis les installations pétrolières et le transport commercial pétro-
lier iranien à huit ans d’attaques. Les Etats-Unis reconnaissent que les
plates-formes pétrolières en question ont été détruites par la marine de
guerre des Etats-Unis et disent que ces platesformes ont été bombardées
pour mettre hors d’état de nuire des bases servant aux forces militaires et
paramilitaires iraniennes à lancer une longue série d’attaques sur des
navires neutres, des Etats-Unis notamment, exerçant des activités com-
merciales pacifiques dans le golfe Persique. Les Etats-Unis soutiennent
que l'Iran a souvent lancé, à partir des plates-formes pétrolières, des
attaques par hélicoptère contre des navires marchands et déployait, à
partir des mêmes plates-formes, des vedettes rapides qui patrouillaient la
zone pour y attaquer les navires et mouiller des mines. L’Iran nie.

Ce qui n’est pas contesté et ne peut pas être contesté, c’est que les at-
taques lancées par la marine des Etats-Unis sur les trois plates-formes
pétrolières en litige revenaient pour les Etats-Unis à utiliser la force
armée contre ce que les Etats-Unis prétendent être des objectifs militaires
situés dans des emplacements relevant de la juridiction d’un autre Etat,
lIran. .

La question que la Cour doit résoudre dès le départ est de savoir si un
différend relatif à des attaques lancées par les forces armées des Etats-
Unis contre des objectifs iraniens dans les circonstances ainsi décrites est
un différend qui relève du traité d'amitié, de commerce et de droits
consulaires.

A mon sens, il faut manifestement répondre à cette question par la
négative. Le «non» s’impose en raison de l'intitulé, du préambule et des
termes mêmes du traité. Le «non» s’impose en raison des circonstances
de la conclusion du traité et en raison de son texte même quand ces cir-
constances sont rappelées. Et ce que le texte et les circonstances du traité
démontrent est en outre étayé par l'interprétation que les parties elles-
mêmes en ont ultérieurement donnée.

Le préambule du traité s’énonce comme suit:

«Les Etats-Unis d'Amérique et l'Iran, animés du désir de dévelop-
per les relations amicales qui unissent depuis longtemps leurs deux
peuples, de réaffirmer dans la direction des affaires humaines les
principes supérieurs auxquels ils sont attachés, d'encourager les
échanges et les investissements mutuellement profitables et l’établis-
sement de relations économiques plus étroites entre leurs peuples et

76
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 876

de régler leurs relations consulaires, ont décidé de conclure, sur la
base de l’égalité réciproque de traitement, un traité d’amitié, de com-
merce et de droits consulaires...»

Il est patent qu’il s’agit là d’un traité qui a essentiellement pour objet
d'encourager les échanges et les investissements mutuellement profitables
ainsi que l’établissement de relations économiques plus étroites sur la
base de l’égalité réciproque de traitement. Il n’y a rien dans ce traité qui
vise à réglementer, ne fût-ce qu’indirectement, l'emploi de la force armée
par l’une des parties contre l’autre.

L'article premier dispose qu’il y aura paix stable et durable et amitié sin-
cère entre les Etats-Unis d’Amérique et l’Iran. La Cour dit très justement
que cette disposition doit simplement être regardée comme fixant un objectif
à la lumière duquel les autres dispositions du traité doivent être interprétées
et appliquées; en soi, cet article premier n’impose aucune obligation, notam-
ment pas d’obligation régissant l’emploi de la force dans les relations inter-
nationales. Quant aux autres dispositions du traité qui sont visées, elles
règlent les conditions de résidence des ressortissants de l’une des parties sur
le territoire de l’autre, notamment aux fins du commerce et des investisse-
ments et assurent les ressortissants de chacune des parties de la protection et
de la sécurité la plus constante dans les territoires de l’autre partie (art. I);
elles traitent du statut des sociétés et de l’accès aux tribunaux et à l’arbitrage
(art. III); elles prévoient que chacune des parties accordera un traitement
juste et équitable aux ressortissants et aux sociétés de l’autre partie et assu-
rent que la protection et la sécurité des biens appartenant aux ressortissants
et aux sociétés de chacune des parties seront assurées de la manière la plus
constante dans les territoires de l’autre partie (art. IV); elles autorisent à
prendre à bail des biens immeubles, à acquérir des biens mobiliers et à alié-
ner des biens par voie de vente, de testament ou par tout autre moyen
et prévoient en outre que la propriété intellectuelle sera dûment protégée
(art. V); elles règlent la fiscalité applicable (art. VI); elles règlent les trans-
ferts (art. VIT); elles règlent les questions d’importation, d’exportation et de
droits de douane (art. VIII et IX); elles traitent de la liberté de commerce et
de navigation (art. X) et des transactions économiques, des administrations
et agences publiques (art. XJ), et elles définissent les droits et obligations des
consuls (art. XII-XTX). Aucune de ces dispositions de fond du traité ne
donne à entendre que les attaques lancées par les forces armées de l’une des
parties contre ce qu’elle estime être des objectifs militaires relevant de la juri-
diction de l’autre partie entrent dans les prévisions du traité.

Elément significatif aussi, le traité ne contient aucune des dispositions
conventionnelles qui concernent classiquement l’emploi de la force sur le
plan international. Il n’est formulé aucune promesse de non-agression ni
d’alliance. Il n’est pas indiqué que chacune des parties apportera à l’autre
une assistance militaire pour le cas où l’une ou l’autre ferait l’objet d’une
attaque armée ou d’une agression. Il n’est pas fait mention d’arrangements
de sécurité à l’échelle régionale, de la fourniture de matériel militaire, du
statut des forces armées, de bases réservées sur le territoire de l’une des

77
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 877

parties aux forces de l’autre. Et il y a un autre fait significatif, que la Cour
reconnaît dans son arrêt, et qui est que les Etats-Unis et l'Iran ont conclu
d’autres arrangements conventionnels à ces fins-là, en particulier l’accord
de coopération du 5 mars 1959 entre le Gouvernement des Etats-Unis
d'Amérique et le Gouvernement impérial d’Iran. Cet accord affirme «le
droit [des deux parties] de coopérer pour leur sécurité et leur défense
conformément à l’article 51 de la Charte des Nations Unies» et proclame en
outre que les Etats-Unis tiennent «la sauvegarde de l’indépendance et de
l'intégrité de l’Tran pour vitale dans l’intérêt des Etats-Unis comme pour la
paix du monde». Le même accord prévoit que, en cas d’agression contre
l'Iran, les Etats-Unis prendront, à la demande du Gouvernement iranien et
pour lui venir en aide, les mesures appropriées, y compris le recours à la
force armée. L’accord prévoit en outre que l’Iran continuera de recevoir
une assistance militaire et économique, et que la coopération sera assurée
avec d’autres gouvernements par le biais d’arrangements défensifs dont il
pourra être convenu (Nations Unies, Recueil des traités, vol. 327, p. 279).

De surcroît, l’article XX du traité de 1955 indique que, dans certains
cas, l’emploi international de la force armée, bien loin d’entrer dans le
champ d’application du traité, en est exclu. Cet article XX — la seule
disposition du traité qui traite de ces questions — dispose:

«1. Le présent traité ne fera pas obstacle à l’application de me-
sures:

d) … nécessaires à l’exécution des obligations de l’une ou l’autre
des Hautes Parties contractantes relatives au maintien ou au
rétablissement de la paix et de la sécurité internationales ou à la
protection des intérêts vitaux de cette Haute Partie contractante
sur le plan de la sécurité.»

L'article XX est une clause d'exclusion. Il exclut des domaines où
s’exercent les obligations découlant du traité application de certaines
mesures, dont les mesures qui sont, pour l’une ou pour l’autre des parties,
«nécessaires à la protection [de ses] intérêts vitaux sur le plan de la sécu-
rité». Pareille exclusion ne saurait conférer à la Cour compétence au sujet
d’une réclamation qui engage les intérêts vitaux sur le plan de la sécurité
des Etat-Unis, sinon de l’Iran également. En lespèce, les demandes de
l'Iran ont pour objet l’utilisation délibérée de la force armée par les Etats-
Unis à l’encontre de ce que ces derniers ont considéré être des objectifs
militaires relevant de la juridiction de lIran, objectifs que, pour sa part,
l'Iran considère comme vitaux aux fins de ses intérêts économiques et
stratégiques. Il s’ensuit que, comme le traité ne fait pas obstacle à l’appli-
cation de telles mesures, celles-ci ne rentrent pas dans les prévisions
expresses dudit traité et ne relèvent donc pas de la clause compromissoire
attribuant compétence à la Cour pour connaître des différends relatifs «à
l'interprétation ou à l’application du présent traité».

78
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 878

Comment est-ce que la Cour, dans l’arrêt qui lui donne néanmoins
compétence, traite de l’article XX?

La Cour affirme d’abord que le traité de 1955 ne contient aucune dis-
position excluant expressément certaines matières de sa compétence. Elle
cite ensuite le paragraphe 1 d) de Particle XX, et reconnaît que:

«Ce texte pourrait être interprété comme excluant certaines me-
sures du champ même d’application du traité, et, par voie de consé-
quence, comme excluant de la compétence de la Cour l’appréciation
de la licéité de telles mesures.» (Par. 20.)

Mais la Cour poursuit:

«Mais il pourrait être compris comme ouvrant seulement une
défense au fond. La Cour, dans son arrêt du 27 juin 1986 en l'affaire
des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), a adopté la seconde
interprétation pour l’application d’une clause identique figurant dans
le traité d'amitié, de commerce et de navigation conclu entre les
Etats-Unis et le Nicaragua le 21 janvier 1956 (C_I.J. Recueil 1986,
p. 116, par. 222, et p. 136, par. 271). L’Iran soutient en l’espèce que
la Cour devrait donner la même interprétation au paragraphe 1 d)
de Particle XX. Quant aux Etats-Unis, ils ont, dans le dernier état de
leur argumentation, déclaré qu’«aborder la question de l’interpréta-
tion et de l’application du paragraphe 1 d) de l’article XX relevait de
Yexamen au fond». La Cour ne voit aucune raison d'aboutir à des
conclusions différentes de celles auxquelles elle était parvenue en
1986. Elle estime, par suite, que le paragraphe 1 d) de l’article XX ne
restreint pas sa compétence dans la présente affaire, mais offre seu-
lement aux Parties une défense au fond qu'il leur appartiendra, le cas
échéant, de faire valoir le moment venu.» (Ibid. )

Il est vrai qu’en l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, dans son arrét de 1986 sur le fond, la Cour
a considéré l’article correspondant du traité d’amitié, de commerce et de
navigation entre les Etats-Unis et le Nicaragua comme une défense au
fond, qu’en l’occurrence, du reste, elle n’a pas jugé convaincante. La
Cour s'était abstenue de traiter la question dans son arrêt de 1984 sur la
compétence, au moment où elle aurait normalement dû le faire. Par suite,
c’est au stade du fond qu’il fallait bien traiter la question si, du moins, il
fallait ’examiner. A mon avis, ce précédent donne en la présente instance
à la Cour toute liberté pour appliquer objectivement les dispositions de
l’article XX du traité de 1955 sans se sentir tenue par la décision de 1986.
Le raisonnement que la Cour a tardivement exprimé sur la question en
1986 n'était à mon avis pas convaincant et ne l’est toujours pas; des
doutes ont très justement été exprimés d’ailleurs sur la «valeur de précé-
dent» des décisions de la Cour en l’espéce (Shabtai Rosenne, The World
Court, What It Is and How It Works, 5° éd. révisée, 1995, p. 152-153).

Dans le présent arrét, le pomt de vue de la Cour est que, selon la thése

79
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 879

de l’Iran, elle doit donner du paragraphe 1 d) de l’article XX la même
interprétation qu'en 1986, et que les Etats-Unis estiment que l’interpréta-
tion et l’application du paragraphe 1 d) de l’article XX relèvent de l’exa-
men au fond. La Cour déclare ne voir aucune raison d’aboutir à des
conclusions différentes de celles auxquelles elle est parvenue en 1986.
Mais j'estime quant à moi que la position des Etats-Unis en l’espéce et les
tâches incombant à la Cour en l’espèce ne sont pas absolument les
mémes.
Dans son exception préliminaire, les Etats-Unis ont soutenu ceci:

«Section 4. L’article XX confirme que le traité de 1955
ne vise pas à régler des questions relatives à l'emploi de la force
par les parties au cours d'un conflit armé

3.36. Tout doute quant à l’applicabilité du traité de 1955 aux
demandes de l’Iran est dissipé par l’article XX du traité, dont le para-
graphe 1 dispose:

«1. Le présent traité ne fera pas obstacle à l’application de me-

sures:

d) ... nécessaires ... à la protection des intérêts vitaux [d’une par-

tie] ... sur le plan de la sécurité.»

3.37. Le lien prévu entre cette disposition et la compétence de la
Cour a été spécifiquement abordé lors du processus de ratification
d’autres traités d’amitié contenant une disposition identique. Ainsi,
à l’occasion de la ratification du traité avec la Chine, le département
d'Etat a soumis au Sénat américain un mémorandum sur la clause
de règlement des différends dans lequel était examinée la portée de la

clause compromissoire prévoyant que les différends découlant de ce
traité seraient soumis à la Cour. Il y était précisé:

«La clause compromissoire ... est limitée aux questions d’inter-
prétation ou d’application de ce traité; c’est-à-dire qu'il s’agit
d’une clause compromissoire spéciale et non générale.

En outre, certains sujets importants, notamment l’immigration,
le commerce de fournitures militaires, et les «intérêts vitaux du
pays en situation d’urgence nationale», sont expressément exclus
du traité. Au vu de ce qui précède, on voit mal comment le gou-

vernement, par le jeu de l’article XXVIII, pouvait être attrait en
justice dans une affaire qui risquerait d’être embarrassante.»

Un document analogue a été ultérieurement soumis au Sénat à pro-
pos des traités d’amitié, de commerce et de navigation conclus avec
la Belgique et le Vietnam. Il y est souligné:

«un certain nombre des caractéristiques qui semblent rendre cette
disposition satisfaisante ... Parmi celles-ci, le fait que la disposi-

80
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 880

tion ne porte que sur des litiges nés directement du traité par-
ticulier en cause, que ces traités portent sur des sujets bien connus
et qu’ils sont solidement documentés par les dossiers de la négo-
ciation, qu’il existe déjà un corps d'interprétation de la plupart des
matières couvertes par ces traités et que des questions purement
nationales comme la politique d'immigration et la sécurité mili-
taire sont expressément exclues de ces traités.»

Cet aperçu historique démontre que le traité de 1955 ne visait pas à
couvrir des questions relatives aux intérêts vitaux des parties sur le
plan de la sécurité.

3.40. Dans l'affaire du Nicaragua, la Cour a considéré que les
intérêts vitaux des Etats-Unis sur le plan de la sécurité n'étaient
pas menacés par les attaques de rebelles contre El Salvador que les
Etats-Unis invoquaient pour prétendre avoir agi au titre de la lé-
gitime défense. En revanche, les attaques iraniennes contre les na-
vires des Etats-Unis et d’autres pays neutres dans le golfe Persique
menaçaient clairement les intérêts vitaux de sécurité des Etats-Unis.
Dans la présente affaire, les Etats-Unis invoquent l’article compa-
rable du traité de 1955 pour soutenir que les articles premier, IV
et X du traité de 1955, sur lesquels l’Iran se fonde, n’ont jamais
visé à régir les questions d’emploi de la force invoquées dans les de-
mandes iraniennes en relation avec les événements d’octobre 1987 et
avril 1988.»

Et les Etats-Unis concluent leur exception préliminaire en disant qu’en
l’espèce «{[1]l s'ensuit que la Cour est précisément saisie du genre de situa-
tion que le traité de 1955 ne couvre pas.» (p. 50-53)

Au stade de la procédure orale, le conseil des Etats-Unis a dit au début
de sa plaidoirie:

«Aux termes du paragraphe 1 d) de l’article XX, le traité de
1955

«ne fera pas obstacle à l'application de mesures ... nécessaires à l’exé-
cution des obligations de l’une ou l’autre des Hautes Parties contrac-
tantes relatives au maintien ou au rétablissement de la paix et de la
sécurité internationales ou à la protection des intérêts vitaux de cette
Haute Partie contractante sur le plan de la sécurité. »

Dans notre exception préliminaire, nous donnions à entendre que,
du point de vue juridictionnel, cette disposition conforte l’idée que les
articles I, IV et X, ceux-là mêmes qui sont invoqués par l’Iran, n'étaient
pas destinés à régir les réclamations iraniennes concernant l’emploi de
la force et n'étaient pas non plus conçues en ce sens. En effet, le para-
graphe 1 d) de l’article XX montrait que les parties avaient eu l’inten-
tion de laisser ces questions en dehors de la portée du traité. A notre
avis, cette observation d’ordre juridictionnel garde toute sa valeur.

81
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 881

Mais la République islamique d’Iran, dans ses observations et conclu-
sions, a réagi avec plusieurs pages d’argumentation très vive visant à
démontrer que le paragraphe 1 d) de l’article XX intéresse dans son
interprétation et son application le fond du différend.

Je me permets de dire qu’il n’y a pas lieu ici d’entamer de contro-
verse sur cet élément en particulier. Nous n’allons pas à présent, le
point à trancher étant que la Cour n’est pas compétente, nous dé-
fendre au fond contre la demande iranienne par le biais du para-
graphe 1 d) de l’article XX. Nous ne nous fondons pas essentielle-
ment sur cette disposition pour soutenir que la Cour n’est pas
compétente. Il ne faudrait donc pas que cette disposition finisse par
obscurcir l’objet de la procédure. II n’est pas indispensable, à mon
sens, que la Cour se penche sur les thèses relatives à l'interprétation
et à l'application du paragraphe 1 d} de cet article XX, sauf s’il doit
y avoir examen au fond.» (CR 96/16, p. 33.)

Par la suite, le conseil des Etats-Unis a dit aussi:

«a notre sens, aborder la question de l’interprétation et de l’appli-
cation du paragraphe 1 d) de l’article XX relève] de l'examen au
fond ... Pour les Etats-Unis, le traité de 1955 ne réglemente pas la con-
duite des hostilités militaires, d’où il suit que ce sujet ne devrait jamais,
au grand jamais, faire l’objet d’un examen au fond par la Cour dans
le cadre du traité. Le paragraphe 1 d) de l’article XX n’est pas in-
compatible avec cette position ... Sila Cour venait à décider qu’elle
a compétence pour se prononcer sur les demandes de l’Iran relati-
vement aux événements militaires en cause, il va sans dire que les
Etats-Unis démontreraient que leurs actes ne sont pas des violations
du traité. Les Etats-Unis invoqueraient à cet égard le paragraphe 1
de l’article XX pour montrer que le traité n’empêche pas les parties
de prendre des mesures compatibles avec les règles de droit régissant
l'emploi de la force et de l’exercice de la légitime défense.

Ainsi, les Etats-Unis ne reconnaissent certainement pas que le
traité de 1955 régit la conduite des conflits armés. Si la Cour venait
toutefois à se prononcer dans un autre sens, les Parties et la Cour
seraient alors tenues d’examiner attentivement les exceptions que le
paragraphe 1 d) de l’article XX apporte expressément à la sphère
d'application du traité.» (CR 96/16, p. 35-36.)

En somme, du début à la fin, les Etats-Unis considèrent que l’article XX
définit des exceptions à l’application du traité. Pour les Etats-Unis, leur
position telle que je l’entends est que l’article XX exclut du champ d’ap-
plication du traité l’emploi de la force, lequel répond chez l’une ou
l’autre des parties au souci de protéger ses intérêts vitaux sur le plan de la
sécurité, mais au cas où, néanmoins, la Cour devrait exercer sa compé-
tence en l’espèce, cette disposition offre un moyen de défense au fond.

A mon sens, pour les raisons indiquées, la Cour aurait dû se prononcer
sur le paragraphe 1 d) de l’article XX à ce stade de la procédure et aurait

82
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 882

dû lui donner effet indépendamment des équivoques auxquelles l’inter-
prétation de cette disposition a pu donner lieu au cours des plaidoiries.
L’article XX mis à part, la Cour conclut que, plus généralement:

«Le traité de 1955 met à la charge de chacune des Parties des obli-
gations diverses dans des domaines variés. Toute action de l’une des
Parties incompatible avec ces obligations est illicite, quels que soient
les moyens utilisés à cette fin. La violation, par l'emploi de la force,
d’un droit qu’une partie tient du traité, est tout aussi illicite que le
serait sa violation par la voie d’une décision administrative ou par
tout autre moyen. Les questions relatives à l’emploi de la force ne
sont donc pas exclues en tant que telles du champ d’application du
traité de 1955.» (Para. 21.)

Je souscris à ce raisonnement jusqu’à un certain point. Si l’Iran ou les
Etats-Unis expropriaient les biens d’un ressortissant de l’autre partie sans
Vindemniser et ce faisant recourrait à la force, ou bien si l’Iran ou les Etats-
Unis devaient recourir à la force pour maltraiter ou emprisonner un consul
de l’autre partie, il y aurait violation du traité. Dans cette mesure-là, ia Cour
a raison de dire que la violation par l'emploi de la force d’un droit qu’une
partie tient du traité correspond à une violation du traité au même titre
qu’une violation opérée par la voie d’une décision administrative ou par tout
autre moyen. En ce sens-là, les questions relatives à l’emploi de la force ne
sont pas en tant que telles exclues du champ d’application du traité.

Mais il ne s’ensuit pas que l’utilisation par l’une des parties au traité de
ses forces armées pour attaquer ce qu’elle a considéré comme des objec-
tifs militaires relevant de la juridiction de l’autre partie entre dans les pré-
visions du traité. Celui-ci ne vise tout simplement pas cette sorte de
recours à la force qui relève plutôt de la Charte des Nations Unies et
d’autres dispositions du droit international concernant les conflits armés
entre Etats.

Cette conclusion est confortée par les documents que le Gouvernement
des Etats-Unis a soumis au Sénat des Etats-Unis à l’occasion de la rati-
fication du traité de 1955 comme il l’a fait pour d’autres traités très voi-
sins d’amitié, de commerce et de navigation. Et ce ne sont pas seulement
les Etats-Unis qui citent ces documents en la présente instance pour s’en
prévaloir; il est significatif de constater que l’Iran en a fait autant (voir le
mémoire déposé par la République islamique d’Iran, piéce 98, qui cite
une déclaration sur les traités commerciaux passés avec l’Iran, le Nicara-
gua et les Pays-Bas faite au Sénat des Etats-Unis le 3 juillet 1956, ainsi
que les observations et conclusions présentées par la République isla-
mique d’Iran sur l'exception préliminaire des Etats-Unis, pièce 10, dans
laquelle ’'Iran cite un mémorandum adressé à l'ambassade des Etats-Unis
à Chongging le 2 février 1945 aux fins de la négociation du traité d’ami-
tié, de commerce et de navigation avec la Chine). La Cour est fondée à
voir dans ces documents non pas des travaux préparatoires, mais un élé-
ment des circonstances entourant la conclusion du traité, que les deux
Parties au traité et à la présente instance ont invoqué et dont la Cour n’a

83
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 883

pas du tout mis en question la recevabilité. D’ailleurs, dans son arrêt, la
Cour elle-même invoque ces documents ainsi que l’absence de documents
iraniens en sens contraire pour montrer quel est le sens des dispositions
du traité de 1955.

L’Iran a donc invoqué un mémorandum concernant la négociation du
traité d’amitié, de commerce et de navigation conclu entre les Etats-Unis
et la Chine. L’un des documents de ladite négociation est publié dans le
volume de la série des Mémoires, plaidoiries et documents concernant l’af-
faire relative au Personnel diplomatique et consulaire des Etats-Unis à Téhé-
ran, à l’annexe 52, sous l'intitulé: «Mémorandum sur la clause de règlement
des différends figurant dans le traité d’amitié, de commerce et de na-
vigation avec la Chine». Au sujet d’une clause compromissoire identique
à celle qui est énoncée dans le traité de 1955, ce mémorandum dit ceci:

«La clause compromissoire (art. XXVIIT) du traité avec la Chine,
toutefois, est limitée aux questions d’interprétation ou d’application
de ce traité; c’est-à-dire qu’il s’agit d’une clause compromissoire spé-
ciale et non générale, Elle s’applique à un traité sur la négociation
duquel il existe une documentation volumineuse indiquant quelle est
l'intention des parties. Ce traité porte sur des sujets qui se retrouvent
dans un grand nombre des traités que la quasi-totalité des pays ont
conclus tout au long d’une période considérable. Pour une bonne
part les questions générales qui y sont traitées — sous une forme
parfois quasi identique — ont fait l’objet de décisions judiciaires ren-
dues par les tribunaux de ce pays-ci entre autres. Il est donc possible
d’invoquer très largement des autorités incontestables quand il y a
lieu d'interpréter le traité. En outre, certains sujets importants, notam-
ment l'immigration, le commerce de fournitures militaires et les «inté-
rêts vitaux du pays en situation d’urgence nationale» sont expressé-
ment exclus du traité. Au vu de ce qui précède, on voit mal comment
le gouvernement, par le jeu de l’article XXVIIL pourrait être attrait
en justice dans une affaire qui risquerait d’être embarrassante.»

Et l’annexe 53 aux mêmes pièces évoque le mémorandum ci-dessus
dans les termes suivants:

«Ce document indique que la disposition en question doit ré-
pondre au besoin de disposer d’une méthode convenue de règlement
des différends qui peuvent découler de traités de ce type, une mé-
thode qui soit à la fois rationnelle et généralement acceptabie. Le
mémorandum souligne un certain nombre des caractéristiques qui
sembient rendre cette disposition à son avis satisfaisante de ce point
de vue. Parmi ces caractéristiques, le fait que la disposition ne porte
que sur des litiges nés directement du traité particulier en cause, que
ces traités portent sur des sujets bien connus et qu’ils sont solide-
ment documentés par les dossiers de la négociation, qu'il existe déjà
un corps d'interprétation de la plupart des matières couvertes par ces
traités, et que des questions purement nationales comme la politique

84
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 884

d'immigration et la sécurité militaire sont expressément exclues de
ces traités. Le document indique en outre que, pour le département
d'Etat, non seulement pareille disposition conventionnelle ne s’appli-
querait pas au détriment des intérêts des Etats-Unis, mais encore
serait-il de lintérêt même des Etats-Unis de pouvoir recourir à la
Cour internationale de Justice au cas où le traité serait violé.» (C.LJ.
Mémoires, Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, p. 235, 237)

Les extraits cités ci-dessus établissent non seulement que les traités
d'amitié, de commerce et de navigation conclus par les Etats-Unis, tout
comme un grand nombre de traités conclus pratiquement par la totalité
des pays pendant une très longue période, concernent des questions
d’ordre commercial bien connues, au sujet desquelles la documentation
est considérable, dont l'interprétation émane d’autorités incontestables
et qui font l’objet de nombreuses causes devant les juridictions nationales (à
la différence des questions relatives à l’emploi international de la force,
pour lesquelles tel n’est pas le cas). Ces citations établissent également
que la clause compromissoire est censée «ne porte[r] que sur des litiges
nés directement du traité particulier en cause». En outre, ces citations
réaffirment que les intérêts vitaux sur le plan de la sécurité sont expres-
sément exclus du traité. La sécurité militaire est «expressément exclue ... de
ces traités».

Tout cela montre bien quelle était l’intention des Etats-Unis quand ils
concluaient des traités de cette teneur et de ce caractère. Il est significatif
de constater non seulement que l'Iran a lui-même invoqué des éléments
de preuve exactement du même ordre en la présente instance, mais aussi
que l'Iran n’a pas apporté le moindre élément de preuve montrant que ses
intentions, lors de la conclusion du traité de 1955, n’étaient pas les mêmes
que celles des Etats-Unis. Tout au contraire, l'Iran a invoqué un élément
de preuve capital pour établir son intention sur le plan législatif, et a pro-
duit cet élément «simplement pour apporter la lumière sur un point de
fait contesté à savoir: l'intention du Gouvernement de l'Iran» au moment
où ce dernier a accepté la juridiction obligatoire de la Cour au titre de la
clause facultative (Anglo-Iranian Oil Co., C.J. Recueil 1952, p. 107).

En dernier lieu, interprétant le traité de 1955 devant le Tribunal des
réclamations Etats-Unis/Iran, c’est-à-dire en interprétant le traité dans sa
pratique, l'Iran a soutenu que l’emploi de la force «n’était pas prévu par
ce traité et ne relève pas de son application». Dans l’affaire Amoco Inter-
national Finance Corp. c. République islamique d'Iran, VIran a soutenu
ceci:

«Tout d’abord, c’est manquer totalement de réalisme que de poser
par hypothèse qu’à l’époque, c'est-à-dire en 1979-1980, le traité d’ami-
tié était en vigueur entre les Etats-Unis et l'Iran. La situation qui pré-
valait (y compris l’envoi d’une expédition militaire des Etats-Unis en
territoire iranien et la saisie de biens iraniens) n’était pas censée être
réglée par les dispositions du traité d’amitié de 1955. Cette situation

85
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 885

n’était pas prévue par ce traité et ne relève pas de son application.»
(«Conclusions en défense et demande reconventionnelle de la
République islamique d’Iran et consorts» du 24 mai 1984, extrait cité
dans l’exception préliminaire des Etats-Unis d’Amérique, pièce 54.)

L'ARTICLE X DU TRAITÉ DE 1955

La Cour dit qu’elle a compétence, sur la base du paragraphe 2 de
Particle XXI du traité de 1955, «pour connaître des demandes formu-
lées par la République islamique d’Iran au titre du paragraphe 1 de l’ar-
ticle X» du traité. Dans sa requête, l’Iran dit ceci:

«Par ses actes venant en aide au Gouvernement de I’Iraq dans ses
efforts de guerre, en menaçant et provoquant la République isla-
mique par le déploiement de forces américaines dans la région, et en
attaquant et détruisant des entreprises iraniennes et les installations
pétrolières susmentionnées, les Etats-Unis ont gravement porté
atteinte au commerce et à la navigation de la République islamique
et ont ainsi violé les dispositions du paragraphe 1 de l’article X du
traité.»

Dans ses pièces écrites et ses plaidoiries, l'Iran s’est contenté de soute-
air que la violation du paragraphe 1 de l’article X résultait des attaques
menées contre les plates-formes pétrolières et de leur destruction.

L'article X du traité dispose:

«1. Il y aura liberté de commerce et de navigation entre les terri-
toires des deux Hautes Parties contractantes.

2. Les navires battant pavillon de l’une des Hautes Parties contrac-
tantes et munis des documents que leur législation exige comme
preuve de leur nationalité seront considérés comme étant des navires
de cette Haute Partie contractante, en haute mer aussi bien que dans
les ports, les mouillages et les eaux de l’autre Haute Partie contrac-
tante.

3. Les navires de l’une des deux Hautes Parties contractantes
pourront librement, dans les mêmes conditions que les navires de
Pautre Haute Partie contractante et les navires de tout pays tiers, se
rendre avec leur cargaison dans tous les ports, mouillages et eaux de
cette autre Haute Partie contractante, qui sont ouverts au commerce
international et à la navigation internationale. Lesdits navires ainsi
que leur cargaison bénéficieront à tous égards, dans les ports, les
mouillages et les eaux de cette autre Haute Partie contractante, du
traitement national et du traitement de la nation la plus favorisée:
mais chacune des Hautes Parties contractantes pourra réserver à ses
propres navires des droits et des privilèges exclusifs en ce qui concerne
le cabotage, la navigation fluviale et les pêcheries nationales.

4. Chacune des Hautes Parties contractantes accordera aux na-
vires de l’autre Haute Partie contractante le traitement national et le

86
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 886

traitement de la nation la plus favorisée en ce qui concerne le droit
de transporter, à destination ou en provenance de ses territoires,
tous les produits qui peuvent être acheminés par bateau; lesdits pro-
duits bénéficieront d’un traitement non moins favorable que celui
qui est accordé aux produits similaires transportés à bord de navires
de la première Haute Partie contractante en ce qui concerne: a) les
droits et taxes de toutes natures, b) les formalités douanières; et
c) les primes, drawbacks et autres avantages de même ordre.

5. Les navires en détresse de l’une des Hautes Parties contrac-
tantes pourront chercher refuge dans le port ou havre le plus proche
de l’autre Haute Partie contractante; ils y bénéficieront d’un traite-
ment amical et y recevront assistance.

6. Au sens du présent traité, le terme «navires» doit s’entendre
des navires de tous genres, qu'ils soient propriété privée ou publique
ou que leur exploitation soit privée ou publique; ce terme ne vise
cependant pas, sauf en ce qui concerne l’application des para-
graphes 2 et 5 du présent article, les bateaux de pêche ou les bâti-
ments de guerre.»

Comme tous les paragraphes de cet article X sauf le premier visent
expressément les «navires» et comme les plates-formes pétrolières fixes ne
sont pas des navires, ni l’Iran ni la Cour ne cherchent 4 fonder la compé-
tence sur ces paragraphes de l’article X et ils la fondent exclusivement sur
le paragraphe 1, lequel vise la «liberté de commerce et de navigation».

Les moyens de preuve présentés à la Cour traitent l’ensemble de cet
article X comme «un article consacré à la navigation». L’un des princi-
paux négociateurs des Etats-Unis à s’être occupé de la série de traités à
peu près identiques dits traités d’amitié, de commerce et de navigation,
décrit l’article type consacré à ces questions précisément comme «un ar-
ticle consacré à la navigation» qui

«réaffirme qu'il faut appliquer à la navigation internationale un
régime libéral. Les règles énoncées témoignent de pratiques adoptées
de longue date par les grandes nations maritimes...» (Herman Wal-
ker, «The Post-War Commercial Treaty Program of the United
States», Political Science Quarterly, vol. LXXIX, p. 73.)

D’autres commentateurs cités devant la Cour donnent une interpréta-
tion similaire de l’article X. Celui-ci, dans son ensemble, a trait à la navi-
gation maritime et non pas au commerce en général. Le fait que tous les
paragraphes de cet article à l’exception du premier visent les «navires»
donne à penser que ce paragraphe | n’a pas pour objet de réglementer le
commerce en général car, si c'était là son objet, cette disposition consti-
tuerait un article distinct du traité. La disposition a pour objet de servir
d'introduction aux autres paragraphes de l’article et d’indiquer quel en
est l'objectif. (Il convient de noter que, dans les derniers paragraphes, les
«navires de guerre» sont exclus des prévisions de l’article sauf à certains
égards qui sont précisés.) En outre, les éléments particuliers de la liberté

87
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 887

de commerce sont traités en détail aux articles VIII et IX du traité. Autre-
ment dit, quand le traité veut aller au-delà de la liberté du commerce
maritime, il y consacre d’autres articles, en des termes qui sont sans rap-
port avec le différend porté devant la Cour.

La Cour n’en estime pas moins, pour les motifs qu’elle expose dans
Varrét, que Particle X n’est pas limité au commerce maritime.

Même si l’on peut estimer que ces motifs sont défendables, il y a un
point sur lequel les conclusions de la Cour ne sont pas défendables: elles
ne le sont pas quand la Cour dit que le «commerce» ne se limite pas aux
seules activités d’achat et de vente. La Cour interprète le «commerce»
comme englobant «les questions accessoires liées au commerce». La
Cour semble donc conclure, bien qu’elle ne le dise pas expressément, que
le «commerce» englobe la «production». Et la Cour cite des extraits de
POxford English Dictionary, de l'affaire Oscar Chinn et puise à quelques
autres sources pour étayer cette conclusion.

La difficulté qu’on éprouve à adhérer au raisonnement de la Cour tient
à ce que la production n’est pas une activité accessoire du commerce.
C’est une activité d’amont, tout comme la présence d’un certain terri-
toire, d’une certaine population, d’une certaine pluviosité, de certaines
formations géologiques, de certaines cultures, de la constitution d’un
capital, etc., précèdent le commerce, lequel va consister à échanger les
produits issus de la production résultant de l’ensemble de ces ressources.
La citation extraite de l'Oxford English Dictionary dit du commerce qu’il
comprend «l’ensemble des transactions, arrangements, etc., nécessaires à
cette fin», l’expression «à cette fin» visant les activités d’achat et de vente
— et cette citation n’évoque guère l’idée que le commerce s’étend à la
production. La Cour cite également le Dictionnaire de la terminologie du
droit international et quelques autres sources disparates qui n’ont pas
davantage valeur probante; ces sources ne font aucune allusion à la pro-
duction. De même, le Black’s Law Dictionary, sur lequel l'Iran et la Cour
s'appuient, ne dit nullement que le commerce englobe ou pourrait englo-
ber la production; selon cette source, le commerce se limite à «l’achat, la
vente ou les échanges de marchandises», ainsi qu’aux agents et aux
moyens par lesquels l’échange s’effectue. De même, après avoir examiné a
la bibliothèque de la Cour une bonne douzaine de dictionnaires, anglais
et multilingues, il n’a été trouvé aucune définition autorisant à dire que le
commerce s'étend à la production. Au contraire, toutes les définitions
s’apparentent à celle de David M. Walker dans The Oxford Companion
to Law (Oxford University Press, 1980) qui est celle-ci: « Commerce. Les
échanges de marchandises et tous les arrangements nécessaires pour réa-
liser ces échanges.» (P. 247.)

Le fait est que le commerce, dans son acception habituelle comme dans
son acception juridique, ne s’entend tout simplement pas comme englobant
la production. L'affaire Oscar Chinn conforte davantage mais insuffisam-
ment la position de la Cour parce que l'expression à interpréter était (en
anglais) «freedom of trade» /liberté des échanges] et non pas «freedom of
commerce» /liberté de commerce], et le terme anglais «trade» passe très

88
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 888

largement pour être plus vaste que le terme «commerce» et à la différence
du terme «commerce» son acception peut s'étendre à l’«industrie». En
outre, les échanges en cause dans l'affaire Oscar Chinn ne relevaient pas de
la production mais du transport fluvial; l’«industrie» en question était donc
celle des «transports». Que la Cour ait déclaré alors que «l’industrie des
transports fluviaux ... rentre dans l’activité commerciale» est sans perti-
nence pour la thèse iranienne en la présente instance et ne lui est d’aucun
secours (Oscar Chinn, C.P.J.I. série A/B n° 63, p. 65, 81, 85). Bref, la culture
des pistaches en Iran ne constitue pas du commerce au sens de Particle X
du traité; élever des esturgeons dans la mer Caspienne n’est pas du com-
merce au sens de l’article X du traité, et extraire du pétrole du plateau
continental iranien n’est pas du commerce au sens de l’article X du traité.

Cela étant, le fait pour la Cour de s’appuyer sur la «liberté» de com-
merce ne renforce pas son analyse. Certes, si l’objet même des échanges fait
défaut ou bien est détruit, il ne saurait y avoir d’échanges; il n’est pas pos-
sible de faire le commerce de biens qui n’existent pas. Mais, à suivre le rai-
sonnement de la Cour, toute action préjudiciable a la vie ou a la santé de la
population iranienne, toute action nocive pour le climat du pays, son envi-
ronnement, l’état de ses ressources naturelles, la constitution de capital,
etc., porte également atteinte à la liberté de commerce de I’Iran en ce sens
que cette action risque d’entamer la capacité de l’Iran à produire les biens
destinés aux échanges. On pourrait, dans la même veine, soutenir qu’au cas
où une pollution prenant sa source dans le pays À se propage jusque sur le
territoire du pays B, le pays A, à supposer qu’il soit tenu de préserver la
liberté de commerce avec le pays B, violerait alors obligation lui incom-
bant à cet égard. Je ne crois pas qu’une disposition conventionnelle qui
s’énonce: «Il y aura liberté de commerce et de navigation entre les terri-
toires des deux Hautes Parties contractantes», confirme une interprétation
allant aussi loin, pour ne pas dire qu’elle va trop loin. Et je ne suis pas non
plus convaineu qu’il puisse y avoir atteinte à la liberté de commerce et de
navigation au sens du traité parce que, en partie ou en totalité, les plates-
formes pétrolières détruites qui sont en cause étaient reliées ou auraient été
reliées à des installations portuaires par un réseau d’oléoducs.

On peut ajouter que, dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci, les constatations de la Cour sont
compatibles avec la conclusion que le paragraphe 1 de l’article X du
traité de 1955 se limite au commerce et ne s’étend pas à la production ni
aux installations de production. Dans cette affaire, la Cour a dit en effet
que le mouillage de mines à proximité des ports et des installations por-
tuaires du Nicaragua portait atteinte au droit du Nicaragua à jouir de la
liberté des communications et du commerce maritime (C.ZJ. Recueil
1986, p. 111-112, 128-129, 139), car ce droit était protégé par l’article cor-
respondant du traité d’amitié, de commerce et de navigation conclu entre
le Nicaragua et les Etats-Unis. Mais la Cour n’en a pas conclu pour
autant que les attaques dirigées contre les oléoducs et les installations de
stockage du pétrole violaient le même article du traité. Au contraire, si
elle rappelle dans son arrêt que le Nicaragua a soutenu que:

89
PLATES-FORMES PÉTROLIÈRES (OP. DISS. SCHWEBEL) 889

«Le mot «commerce» qui figure dans le traité de 1956 devant être
entendu dans son sens le plus large, toutes les activités par lesquelles
les Etats-Unis ont délibérément infligé au Nicaragua des dommages
matériels ou des pertes économiques de toutes sortes violent le prin-
cipe de liberté du commerce que ce traité établit en termes très géné-
raux» (C.LJ. Recueil 1986, p. 139),

la Cour ne s’est pas prononcée sur cette thèse (voir ibid., p. 139-140). Tl
n’y a rien dans les conclusions énoncées dans cette affaire par la Cour qui
donne à penser que l’article en question protégeait la production pétro-
lière ni la production de quelque autre marchandise au Nicaragua.

Voilà les motifs pour lesquels je conclus que la Cour ne peut pas
s'appuyer sur le paragraphe 1 de l’article X du traité de 1955 pour fonder
sa compétence en la présente instance.

(Signé) Stephen M. SCHWEBEL.

90
